DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage of International Application No. PCT/JP2018/048400 filed on 12/28/2018.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JAPAN 2017-253649, filed on 12/28/2017.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/4/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2016/0212753 A1, hereinafter Wu) in view of ZTE Corporation (“Consideration on SN change in LTE/NR tight networking”, 3GPP TSG-RAN WG#2NR_AdHoc#2, R2-1707384, June 27-29, 2017, hereinafter ZTE).

Regarding claim 1:
Wu teaches a communication system (see, Wu: Fig. 1 and para. [0016]) comprising: a communication terminal device (see, Wu: Fig. 1, Communication device 100); and a plurality of base stations (see, Wu: Fig. 1, BS 102 and BS 104) configured to perform radio communication with the communication terminal device (see, Wu: para. [0016], “the communication device 100 may perform a transmission/reception via both the BSs 102 and 104.”), wherein the plurality of base stations include a master base station and a secondary base station configuring dual connectivity with respect to the communication terminal device (see, Wu: para. [0016], “one of the BSs 102 and104 may be a master eNB (MeNB) and the other BS may be a secondary eNB (SeNB) according to the dual connectivity defined in 3rd Generation Partnership Project (3GPP).”), and when failure occurs in a secondary cell group (SCG) used for communication between the communication terminal device and the secondary base station, the master base station acquires a SCG failure information (see, Wu: para. [0030], “The UE may detect a RLF on a cell (e.g. PSCell) of the second BS or detect a SCG change failure, e.g., due to mobility of the UE. Accordingly, the UE suspends the second RB, and transmits a SCG failure information message in response to the detection of the RLF or SCG change failure to the first BS” (i.e., a master eNB (MeNB).).
	Wu does not explicitly teaches wherein the master base station acquires latest SCG configuration.
	In the same field of endeavor, ZTE teaches wherein the master base station acquires latest SCG configuration (see, ZTE: Section 2, “For MN initiated SN change procedure, MN needs to acquire the latest SCG configuration before sending SN addition request message to target SN”, Proposal 2, and Proposal 3 wherein MN (Master Node) acquires the latest SCG configuration from SN (Secondary Node)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include the teachings of ZTE in order for MeNB to provide the entire SCG configuration of source SeNB to target SeNB in SeNB Addition Request, so target SeNB can compare the old and new configuration to generate the delta RRC configuration to avoid the necessity of full configuration and to avoid data lose (see, ZTE: Section 2). 

Regarding claim 2:
As discussed above, Wu in view of ZTE teaches all limitations in claim 1.
Wu further teaches wherein when failure occurs in the SCG, the communication terminal device notifies the master base station of the SCG failure information (see, Wu: para. [0030], “The UE may detect a RLF on a cell (e.g. PSCell) of the second BS or detect a SCG change failure, e.g., due to mobility of the UE. Accordingly, the UE suspends the second RB, and transmits a SCG failure information message in response to the detection of the RLF or SCG change failure to the first BS” (i.e., a master eNB (MeNB).).
Wu does not explicitly teaches wherein the SCG failure information message includes the latest SCG configuration.
However, in view of teachings of ZTE and the combination therefore above in claim 1, the feature of using the latest SCG configuration from the UE to the master base station is a well-known technique to one of ordinary skill in the art. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include the teachings of ZTE in order for MeNB to acquire the entire SCG configuration of the UE and to provide the entire SCG configuration to target SeNB in SeNB Addition Request, so target SeNB can compare the old and new configuration to generate the delta RRC configuration to avoid the necessity of full configuration and to avoid data lose (see, ZTE: Section 2). 

Regarding claim 3: 
Wu in view of ZTE teaches all limitations in claim 1.
	ZTE further teaches wherein when failure occurs in the SCG, the master base station enquires of the secondary base station about the latest SCG configuration, and the secondary base station notifies the master base station of the latest SCG configuration in response to an enquiry from the master base station (see, ZTE: Proposal 2, “For MN initiated SN change procedure in MR-DC, in order to support delta RRC configuration, MN needs to send a request to source SN to acquire the latest SCG configuration before sending addition request to target SN.”).

Regarding claim 4:
	Wu teaches a base station configured to perform radio communication with a communication terminal device, wherein the base station operates as a master base station of dual connectivity with respect to the communication terminal device (see, Wu: Fig. 1 and para. [0016], BS 102 or BS 104 configured as a master eNB (MeNB) of dual connectivity with respect to the communication terminal device 100), and when failure occurs in a secondary cell group (SCG) used for communication between the communication terminal device and a secondary base station of the dual connectivity, the base station acquires a SCG failure information (see, Wu: para. [0030], “The UE may detect a RLF on a cell (e.g. PSCell) of the second BS or detect a SCG change failure, e.g., due to mobility of the UE. Accordingly, the UE suspends the second RB, and transmits a SCG failure information message in response to the detection of the RLF or SCG change failure to the first BS” (i.e., a master eNB (MeNB).).
Wu does not explicitly teaches wherein the master base station acquires latest SCG configuration.
	In the same field of endeavor, ZTE teaches wherein the master base station acquires latest SCG configuration (see, ZTE: Section 2, “For MN initiated SN change procedure, MN needs to acquire the latest SCG configuration before sending SN addition request message to target SN”, Proposal 2, and Proposal 3 wherein MN (Master Node) acquires the latest SCG configuration from SN (Secondary Node)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include the teachings of ZTE in order for MeNB to provide the entire SCG configuration of source SeNB to target SeNB in SeNB Addition Request, so target SeNB can compare the old and new configuration to generate the delta RRC configuration to avoid the necessity of full configuration and to avoid data lose (see, ZTE: Section 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471